A() 245B(Rcv. 02/]8) .luclgnient in a Criininal Casc

 

 

 

 

 

 

 

 

 

 

 

 

 

Sheet! ` soumem~i msti=<ace ceal§&sissippi ` -
F l l.. E u -
UNITED STATES DisTRiCT COURT AFR 3 0 mg
Soiithern District of Mississippi MuR JOHN$TON
) mt DEPUTY
UNITED STATES OF AMERICA ) " "
V ) JUDGMENT lN A CRll\/IINAL CASE
RONRECO LASHAWN BROUGHTON § Case Number: l: lSchF)LG-JCG-OO!

) USM Numbei-; 21027-043
)
) Arthur D. Car|isle
) Defendant’s Attoi'ney

THE DEFENDANT!

g pleaded guilty to count(s) Count 7 of the Indictment

l:l pleaded nolo contendere to count(s)

which was accepted by the court
|:l was found guilty ori count(s)
after a plea of not giiilty.

|:l

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Ofl`ense Ended Count

lS U.S,C. § 922(g)(l} Felon in Possession ofa Firearm (]_2/22/2013 7

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Sentencing Refoi‘m Act of [984.

E The defendant has been found not guilty on count(s)

E Count(s) '1, 2, 3, 4, 5, and 6 |:| is lE are dismissed on the motion of the United States.

 

v _ lt is ordered that the defendant_niust notify the Un_ited States attorney for this distith within 30 da s of _any change of name, residence,
oi' mailing address iintil_all fines, restitution,_costs, and special assessments imposed by this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

 

 

The Honorab|e Louis Guiro|a Jr., U.S. District Judge

 

Name and Title ofJu

 

4[ YZ¢)_ 3010

Date

AO 245B(Rev. ()2/18) Judgment in a C`i'iminal Case

Sheet 2 -_- [inprisonmerit

Judgment---Page 2_ of 7
DEFENDANT; RONRECO LASHAWN BROUGHTON

CASE NUMBER: i:isci-ssLG.iCG-ooi

IMPRISONMENT

The defendant is hereby committed to the custody Of the Federal Bureau ofPrisons to be impiisoned for a total term Of.‘

one hundred-twenty {120) months as to Count 7 ofthe liidictinent. This sentence is ordered to be served consecutively to any
undischarged term ofimpi'isoninent in lackson County (i\/Iississippi) C`ircuit Court cause number 201 l-l()l43.

M The court makes the following recommendations to the Bureau of Prisons:
The Court recommends that the defendant be designated to the facility closest to his home for which he is eligible_ and that he be allowed

to participate in any Federal Bureaii of Prisons drug treatment program for which he is deemed eligible

E] The defendant is remanded to the custody of the United States Marshal.

l:| The defendant shall surrender to the United States Marshal for this disti'ict:

|:l at l:l H-m- [l p.m. on

 

l:l as notified by the United States Mai'shal.

|:| The defendant shall surrender for service ot`sentence at the institution designated by the Bureau of Prisons:

Cl before

 

as notified by the United States Marshal, but no later than 60 days from the date of sentencing

l:l
|:] as notified by the Probation or Pretrial Services Office.
ij

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
a , with a certified copy of this judgment
UNiTED STATES iviARsHAL
By

 

DEPUTY UNl'l`ED S)i`A"l'ES MARSHAL

AO 245B(Re\-'. 02/18) Judgment in a (`riniinal C`ase
Shect 3 j Supervised Release

 

 

JudgmentiPage w 3 of 7 ..

DEFENDANT; RoNRECo LAsiiAwN BROUGHTON
CASE NUMBER: i;iscrssLG-JCG-ooi
SUPERVISEI} RELEASE

Upon release from iinprisonnient, you will be on supervised release for a tenn of :
three (3) years as to Count 7 of the lndictment.

MANDATORY CON`DITIONS

You must not commit another federal, state or local crimc.
You must not unlawfully possess a controlled substance

f~*"\'.~

You must refrain from any unlawful use ofa controlled substancel You must submit to one drug test within 15 days ofrelease from
imprisonment and at least two periodic drug tests thereafter. as determined by the court

[:] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. zeriet~kifappia~rihit»)
4_ |:] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
l'CSiiiuflOH. (crizec»'t anpfi`crrb[e)
|Yi You must cooperate in the collection of DNA as directed by the probation officer. (checki_'fappiimbte)
l:l You must comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. § 2090!. er seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offensel (checit i'fapp!icable)

7, |:| You must participate in an approved program for domestic violence. ferret-k i'fappiz'cabi‘e)

You must comply with the standard conditions that have been adopted by this Court as well as with any Othei' Conditions on the attached
page.

A() 24513(Rev. (lZ/lli) Jiidgrnent in a (.`rirni`nal Case

Sliieet 3A j Supervised Release

 

 

Judgmentil’age 4 of 7

DEFENDANT; RoNREco LAsiiAwN saouciiron
CASE NUMBER¢ i:iscrssi,o-JCG-ooi

STANDARD C()NDITI()NS OF SUPERVISION

As part of your supervised release_ you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep infomied, report to the court about, and bring about improvements in your conduct and condition

SJ'P

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from iinprlsonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change lf notifying
the probation officer in advance is not possible due to unanticipated circumstances1 you must notify the probation officer within 72
hours of becoming aware ofa change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

Yoii must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities). you must notify the probation officer at least 10 days before the change. lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. l f you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm1 aminiinition, destructive device_. or dangerous weapon (i.e., anything that was

- designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the n`sk.

You must follow the instructions of the probation officer related to the conditions of supervisionl

U.S. Probation Oflice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvi'ew o_j`Probrrri'r)ri and Superi-'ised
Relecise Concii'ir`oiis, available at: www.uscourts.gov.

Defendant's Signature Date

 

AO 245B(Rev. 02/18) .ludgment in a Criininal Case

Sheet 3D ~1 Supervised Release
Judgmenr_Page 5 of 7

DEFENDANT: RONRECO LASHAWN BROUGHTON
CASE NUMBER¢ i;isci-ssLG-JCG-ooi

l\.)

K.JJ

SPECIAL CONDITIONS OF SUPERVISION

. The defendant shall participate in a program of testing and/or treatment for drug abuse as directed by the Probation Office. lf

enrolled in a drug treatment program, the defendant shall abstain from consuming alcoholic beverages during ti'eatment. and shall
continue abstaining for the remaining period of supervisionl The defendant shall contribute to the cost of treatment in accordance
with the probation office co-payment policy.

ln the event that the defendant resides in, or visits, a jurisdiction where marijuana or marijuana products have been
approved, |egalized, or decrimina|ized, the defendant shall not possess, ingest, or otherwise use marijuana or marijuana products
unless prescribed by a licensed medical practitioner and for a legitimate medical purpose.

The defendant shall not possess_. ingest. or otherwise use a synthetic narcotic or synthetic cannablnoid unless prescribed by a
licensed medical practitioner and for a legitimate medical purpose, and with the approval of the U.S. Probation Officer.

. The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation office.

and unless the defendant is in compliance with the installment payment schedule.

. The defendant shall provide the probation office with access to any requested financial information

. The defendant shall submit his person, house, residence, veliicle, papers, property,electronic communication devices, or

office to a search conducted by a United States Probation Officer. Failure to submit to a search may be grounds for revocation
of supervised release. The defendant shall warn any other occupants that the premises may be subject to searches under this
condition An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant
has violated a condition of his supervision and that the areas to be searched contain evidence of such a violation. Any search
must be conducted at a reasonable time and in a reasonable manner.

AO 24513(Rev. 02/18) Judgnient iri a Criininal Case
Sheet 5 _ Crirninal Monetary Perialties

JBdsmSHf-P€\se §_ Of 7
DEFENDANT; RONRECO LASHAWN BROUGHTON

CASE NUMBER: 1 : iscrssLG-iCo-ooi
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessrnent JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ 5_000.00 $
|:| The determination of restitution is deferred until Mm_ An Amemled Jitdgmenr in n Cri'mi`nal Ccise(AOz~i§C) will be entered

after such determination
|:| The defendant must make restitution (including community restitution_) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximatel rogortioned payment, unless specified otherwise i_n
the priority order or percentage payment column elow. However, pursuant to 18 S. ¢. § 3664(1), all nonfederal victims must be paid
before the United States is paid.

Name of Pavee Total Loss** Restitut'ion ()rdered Priority or Pereentage

'roTALs s _0.00 s__ W_M _0-0@

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500. unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgnient. pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

Qj The court determined that the defendant does not have the ability to pay interest and it is ordered that:
§ the interest requirement is waived for the § fine |:| restitution

|:| the interest requirement for the |:\ fine l:l restitution is modified as follows:

* Justice for Victiins of Traffickina Act of2015` Pub. L. No. l 14-22. _ __ _
** Findings for the total amount o losses are required under Chapters 109A. ll(), 1 10A, and 113A of Title 18 for offenses committed on or
after Septernber 13, l994` but before April 23, 1996.

AO 245B(Rev. 02/18} .ludgnient in a Criininal Case
Sheet 6 _ Scheduie of Payments

.ludgment_ Page wm 7 of _ 7
DEFENDANT: RONRECO LASHAWN BROUGHTON t

CASE NUMBER: l: lSci'SSLG-JC`G-()Ol

SCHEDULE ()F PAYMENTS

I"Iaving assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m Lump sum payment of 5 gmng 00_ due immediately, balance due

 

[:| not later than . or

l:] in accordance with fl C, [:| D, m|:|m VE` or |:| Fbelow;or

B m Paynient to begin immediately {rnay be combined with |:l C, fl D, or E 1-` below); or

C ij Payment in equal __ (e_g., weekly, monthly qziarterly) installments of 3 v _' over a period of
(e.g., months oryears), to Conlmeric€ (e.g., 30 or 60 days) after the date Of this judgment Or
D m Payment in equal .__monthly (e.g., weekly. monrhi'y, quarrerly) installments of $ 150-00 over a period of

nw36 months (e.g.. months or year.r), to commence __ 30 days (e.g., 30 or 60 days) after release from imprisonment to a
temi of supervision; or

E |:] Payment during the term of supervised release will commence within _____ W (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F Q_'| Speciai instructions regarding the payment of criminal monetary penalties:

The payment oi`thc fine shall begin while the defendant is incarcerated ln the event that the fine is not paid iii full at the termination of
supervised release, the defendant is ordered to enter into a written agreement with the Fiiiancial Litigation Unit ofthe U.S. Attorney's Otfice
for payment ot`the remaining balance Additionally. the value ofany future discovered assets may be applied to offset the balance of
criminal monetary penalties The defendant may be included in the l'l`reasury Offset Program allowing qualified federal benefits to be
applied to offset the balance of criminal monetary penalties

Unless _the cou_rt has expressly ordered otherwise, if this judgment imposes imprisonment, pa iient of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons1 Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l Joint and Several

Defendant and Co-Defendai_it Names and C.ase Nunibers (i'nctudi'ng defendant nnmber), Totai Aniount, Joint and Severai Amount,
and corresponding payee, ii appropriate

ll The defendant shall pay tlie cost of prosecution
The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied ir_i th_e followin order: (1) assessment, (2) restitution principal. (3) restitution interest,_ (4) fine principal, (5) fine
interest. (6) community restitution, (i`) J A assessment, (8) penalties1 and (9) costst including cost of prosecution and court costs.

